Letter Agreement to the Transfer Agency Agreement USAA Transfer Agency Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Transfer Agency Agreement dated as of November 13, 2002, as amended, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Transfer Agency Company, (the Transfer Agent) please be advised that the Trust has established four new series of its shares (New Funds) as set forth below: USAA Cornerstone Conservative Fund USAA Cornerstone Moderately Conservative Fund USAA Cornerstone Aggressive Fund USAA Cornerstone Equity Fund Please be further advised that the Trust desires to retain the Transfer Agent to render transfer agency services under the Transfer Agency Agreement to the New Funds in accordance with the fee schedule attached hereto as Exhibit A. Please state below whether you are willing to render such services in accordance with the fee schedule attached hereto as Exhibit A. USAA MUTUAL FUNDS TRUST Attest: By: Christopher P. Laia Daniel S. McNamara SecretaryPresident Dated: We are willing to render services to the New Funds in accordance with the fee schedule attached hereto as Exhibit A. USAA TRANSFER AGENCY COMPANY Attest: By: Christopher P. Laia Terri Luensmann SecretaryVice President Dated: Exhibit A USAA Transfer Agency Company Fee Information for Services as Plan, Transfer, and Dividend Disbursing Agent USAA MUTUAL FUNDS TRUST (formerly known as USAA State Tax-Free Trust) Transfer Agency Fee - The annual maintenance charge includes the processing of all transactions and correspondence. The fee is billable on a monthly basis at the rate of 1/12 of the annual fee. USAA Transfer Agency Company will charge for each open account from the month the account is opened through January of the year following the year all funds are redeemed from the account. Cornerstone Conservative Fund - charge per account $0 Cornerstone Moderately Conservative Fund – charge per account $23 Cornerstone Aggressive Fund - charge per account$23 Cornerstone Equity Fund – charge per account $0 USAA MUTUAL FUNDS TRUSTUSAA TRANSFER AGENCY COMPANY By: By: Christopher W. ClausTerri Luensmann PresidentVice President Dated:
